DETAILED ACTION
Remarks
This final office action is in response to the amendments of 2nd RCE filled on 06/21/2022. 
Claims 1, 8, 14, 22 and 23 are amended.
Claims 1-27 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for domestic benefit of provisional application No. 62/649,307, filed on Mar. 28, 2018, provisional application No. 62/611,341, filed on Dec. 28, 2017, provisional application No. 62/611,340, filed on Dec. 28, 2017, provisional application No. 62/611,339, filed on Dec. 28, 2017.
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 8, 11, 12, 14, 16-18 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0038981 (“Kilroy”), and in view of US 2012/0021684 (“Schultz”), and further in view of US 2016/0157717 (“Gaster”).
Regarding claim 1, Kilroy discloses a surgical system (see fig 2, where 100 is a surgical system), comprising:
a robotic tool (see fig 2, where 300/200 are robotic tools or surgical arms; see also [0131]); 
a robot control system (see fig 2, where 605 is control system for 300/200; see also [0128], where “With continued reference to FIG. 2, the hyperdexterous surgical system 100 can include a user interface subsystem 605. The user interface sub-system 605 can include an input device (e.g., controller 514).”), comprising: 
a control console (see fig 2, where 514 is controller for 300/200; controller corresponds to control console. see also [0123], [0128] and [0129]); and 
a control unit comprising a robot processor in signal communication with said control console and said robotic tool, wherein said robot processor is configured to receive input signals from said control console and transmit control signals to said robotic tool (see [0122], where “The hyperdexterous surgical system 100 includes a control system and displays 600, 702 which provide the operator with visual cues that aid the surgeon in controlling the operation of the one or more hyperdexterous surgical tools 300 and the manual tools 350.”; see also [0130], where “The display 600 allows the operator 1 to perform many functions including pairing a hyperdexterous surgical tool 300 with an input device 500 so that the operator 1 can operate the paired hyperdexterous surgical tool 300 with the input device 500.”; see also [0263], where “The display 600 may show the associations (e.g., pairings) between the input devices 500 and the controlled objects, such as the one or more hyperdexterous surgical arms 200 and/or the one or more hyperdexterous surgical tools 300.”; see also [0258], where “FIG. 35 shows an embodiment of the control system 400 with the computer 402. The control system 400 can be coupled with several controllable objects, such as one or more hyperdexterous surgical arms 200 and one or more hyperdexterous surgical tools 300.”; see also fig 37, where control console (514) is wirelessly connected with the surgical tools. See also fig 40, where manual tool and surgical tools are controlled by wireless controller.); 
a handheld surgical instrument comprising a sensor (see fig 2, where 350 are manual tools; see also [0255], where “The control system 400 can lock one or more hyperdexterous surgical tools 300 to a single tool (e.g., a hyperdexterous surgical tool 300 or a manual tool 350).”; see also [0262], where “The manual tool 350 (e.g., a sensor 352 affixed to a manual tool 350) can provide an input to the computer. As described earlier manual tools 350 can also be used with the hyperdexterous surgical system 100. The sensors 352 on the manual tool 350 may provide an input to the computer 402. The manual tool 350 can be tracked by the sensors 352, such as position sensors.”); and
a surgical hub comprising a display (see fig 34, where control system of a surgical system is shown and 702 is a display; see also fig 36 and 40 where screenshot of displays is shown.), wherein said surgical hub is in signal communication with said robot control system by way of a (see fig 34, where robotic tool, 300 is associated/connected with control system, 400 and display, 702 by solid arrow. see also [0263], where “The display 600 may show the associations (e.g., pairings) between the input devices 500 and the controlled objects, such as the one or more hyperdexterous surgical arms 200 and/or the one or more hyperdexterous surgical tools 300.”; see also [0264], where “These input devices 500 are two wireless controllers 514, but other input devices 500 can be depicted on the display 600 (e.g., wired controllers). As shown in FIG. 36, five controllable objects are available to be selected by the operator. These controllable objects are five hyperdexterous surgical tools 300 including one camera 304. The camera 304 can be considered a hyperdexterous surgical tool 300.”) and in signal communication with said handheld surgical instrument by way of a  (see fig 34, where manual tool, 350 is associated/connected with control system, 400 and display, 702 by solid arrow. Surgical hub (display) is connecting handheld device (manual tool). In signal communication is interpreted as connecting manual tool with the display. See also [0122], where “The hyperdexterous surgical system 100 includes a control system and displays 600, 702 which provide the operator with visual cues that aid the surgeon in controlling the operation of the one or more hyperdexterous surgical tools 300 and the manual tools 350.”; see also [0131]. Kilroy teaches connecting/pairing/linking manual/handheld device with display. Display shows the images of manual tool.), and wherein said surgical hub is configured to detect said handheld surgical instrument (see fig 36, where operator selects a controllable object icon which causes the device to be paired/connected with and control the selected controllable object. See also [0265], where “For example, one controller 514, labeled Wireless Controller 1, may control one controllable object, labeled Tool 3. One controller 514, labeled Wireless Controller 2, may control one controllable object, labeled Tool 4.”) and represent data from said handheld surgical instrument and from said robot control system tool on said display (see [0131], where “The display 702 can display information about the one or more hyperdexterous surgical arms 200, the one or more hyperdexterous surgical tools 300, the patient, or any other information that may be relevant to the surgeon or surgical team. The display 702 can show images as seen by a camera 304 (shown schematically in FIG. 35) or other visualization devices, such as images of the hyperdexterous surgical tools 300 that are held by the hyperdexterous surgical arms 200, or images of a manual tool 350 held by the operator (e.g., surgeon).”).
Kilroy discloses a surgical system that comprises a display and configured to display surgical arms and manual tools by communicating/pairing with the surgical arms and the manual tools. Kilroy does not disclose different communication protocols to communicate with different tools/devices e.g. surgical arms and manual tools. 
Kilroy does not disclose the following limitations:
a handheld surgical instrument comprising a surgical instrument processor; and 
signal communication … by way of a first communication protocol and in signal communication … by way of a second communication protocol different than the first communication protocol.
However, Schultz discloses a method of communications with different appliances via a device, wherein the device with display, 100 is communicating/controlling various appliances, 300s and the appliances are not connected with each other. And appliances are different e.g. car, washer etc. So, it is obvious that 100 is using one protocol to communicate with car and another protocol to communicate with washer (see fig 1, where 100 corresponds to hub and 300’s are various appliances. See also [0051], where “Fig. 1 discloses a remote-control system comprising one or more controllers 100 that communicate using a protocol means 2000, 2100, 2200, 2300, 2400, 2500 carried via wireless communications link 200, with one or more devices 300 which according to the teachings of the present invention are self-describing.”; see also [0110]).
Kilroy discloses a surgical system that include a control system for identifying via communication and displaying the status of the robotic tool and manual tool status (see citation above). Schultz discloses a system that communicates with various appliances product by various manufacturer (see citation above). So, it would be obvious to incorporate various communication protocols disclosed by Schultz into control system disclosed by Kilroy for communicating and controlling the surgical tools and the handheld surgical instrument separately.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy to incorporate the teachings of Schultz by including the above feature, different communication protocols to communicate with different tools/devices, for providing surgeons a wide variety of available instruments during surgical procedure and displaying the status of all kinds of surgical tools (e.g. manual, robotic) developed by different manufacturer. 
Kilroy in view of Schultz does not disclose the following limitation:
a handheld surgical instrument comprising a surgical instrument processor. 
However, Gaster discloses a handheld surgical instrument comprising a surgical instrument processor (see fig 2, where wearable device includes a microcontroller. See also [0042], where “A processor in the wearable device (e.g., microcontroller 110) … may execute one or more algorithms integrated into software on the remote device and/or wearable electronic device.”; see also fig 1B, where 100 is interpreted as handheld device.). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Schultz to incorporate the teachings of Gaster by including the above feature, a handheld surgical instrument comprising a surgical instrument processor, for sending and receiving information directly from central controller. 
Regarding claim 3, Kilroy further discloses a surgical system, wherein said handheld surgical instrument is configured to be controlled independent of said robot control system (see [0112], where “FIG. 1A shows the interaction continuum of the hyperdexterous surgical system. The right end of the continuum illustrates physical interactions between the body of the surgeon and the body of the patient. The far-right end of the continuum includes the surgeon moving tissue by hand. The use of a manual tool such as a scalpel is less physically interactive than moving tissue by hand.”; see also claim 5, where “the manual tool are operated independently of each other”; [0309]; manual tools of the surgical system is independent, do not need any additional control system and controlled independently by pressing with fingers (e.g. scalpel).).
Regarding claim 4, Kilroy further discloses a surgical system, wherein said surgical hub is configured to display a location of said handheld surgical instrument relative to the robotic tool on said display (see [0321], where “the control system 400 and/or the visualization components perform real-time 3D reconstruction of the environment both internal and external to the patient 2.”; see also [0122], where “The hyperdexterous surgical system 100 includes a control system and displays 600, 702 which provide the operator with visual cues that aid the surgeon in controlling the operation of the one or more hyperdexterous surgical tools 300 and the manual tools 350.”; see [0135], where “FIGS. 2 and 4 show embodiments of the hyperdexterous surgical arm 200 mounted to a fixture. The various components allow the hyperdexterous surgical arm 200 to be positioned relative to the patient 2.”; see also [0335]; Kilroy discloses a system wherein the current context of surgical apparatus including robotic arms and manual tools are displayed and surgeon is performing the surgery by looking the display screen.).
Regarding claim 5, Kilroy further discloses a surgical system, wherein said surgical hub is configured to display an operating status of said handheld surgical instrument on said display (see fig 45, where a display image showing the operating status of surgical procedure. That also include manual tools. See also [0115], where “The operator 1 may refer to a display 702 which provides images of the surgery.”; see also [122], where “The hyperdexterous surgical system 100 includes a control system and displays 600, 702 which provide the operator with visual cues that aid the surgeon in controlling the operation of the one or more hyperdexterous surgical tools 300 and the manual tools 350.”; see also fig 40, [0116] and [0321]).
Regarding claim 8, Kilroy further discloses a surgical system (see fig 2, where 100 is a surgical system), comprising:
a robotic tool (see fig 2, where 300/200 are robotic tools or surgical arms; see also [0131]); 
a robot control system (see fig 2, where 605 is control system for 300/200; see also [0128], where “With continued reference to FIG. 2, the hyperdexterous surgical system 100 can include a user interface subsystem 605. The user interface sub-system 605 can include an input device (e.g., controller 514).”), comprising:
 a control console (see fig 2, where 514 is controller for 300/200; controller corresponds to control console. see also [0123], [0128] and [0129]); and 
a control unit comprising a robot processor in signal communication with said control console and said robotic tool, wherein said robot processor is configured to receive input signals from said control console and transmit control signals to said robotic tool (see [0122], where “The hyperdexterous surgical system 100 includes a control system and displays 600, 702 which provide the operator with visual cues that aid the surgeon in controlling the operation of the one or more hyperdexterous surgical tools 300 and the manual tools 350.”; see also [0130], where “The display 600 allows the operator 1 to perform many functions including pairing a hyperdexterous surgical tool 300 with an input device 500 so that the operator 1 can operate the paired hyperdexterous surgical tool 300 with the input device 500.”; see also [0263], where “The display 600 may show the associations (e.g., pairings) between the input devices 500 and the controlled objects, such as the one or more hyperdexterous surgical arms 200 and/or the one or more hyperdexterous surgical tools 300.”; see also [0258], where “FIG. 35 shows an embodiment of the control system 400 with the computer 402. The control system 400 can be coupled with several controllable objects, such as one or more hyperdexterous surgical arms 200 and one or more hyperdexterous surgical tools 300.”; see also fig 37, where control console (514) is wirelessly connected with the surgical tools. See also fig 40, where manual tool and surgical tools are controlled by wireless controller.); 
a handheld surgical instrument configured to operate in plurality of operating states (see [0117], where “In another scenarios, not shown, the operator 1 can insert the manual tool 350 into a trocar 302 (shown in FIG. 2) supported by the hyperdexterous surgical arm 200. The trocar 302, with the manual tool 350 inserted therein, may be manipulated by hand. The third scenario may be useful when it may be difficult to maneuver the manual tool 350 only with the hands.”), wherein said handheld surgical instrument comprising a sensor  (see fig 2, where 350 are manual tools; see also [0255], where “The control system 400 can lock one or more hyperdexterous surgical tools 300 to a single tool (e.g., a hyperdexterous surgical tool 300 or a manual tool 350).”; see also [0262], where “The manual tool 350 (e.g., a sensor 352 affixed to a manual tool 350) can provide an input to the computer. As described earlier manual tools 350 can also be used with the hyperdexterous surgical system 100. The sensors 352 on the manual tool 350 may provide an input to the computer 402. The manual tool 350 can be tracked by the sensors 352, such as position sensors.”); and 
a surgical hub comprising a display (see fig 34, where control system of a surgical system is shown and 702 is a display; see also fig 36 and 40 where screenshots of displays are shown.), wherein said surgical hub is in signal communication with said robot control system by way of a (see fig 34, where robotic tool, 300 is associated/connected with control system, 400 and display, 702 by solid arrow. see also [0263], where “The display 600 may show the associations (e.g., pairings) between the input devices 500 and the controlled objects, such as the one or more hyperdexterous surgical arms 200 and/or the one or more hyperdexterous surgical tools 300.”; see also [0264], where “These input devices 500 are two wireless controllers 514, but other input devices 500 can be depicted on the display 600 (e.g., wired controllers). As shown in FIG. 36, five controllable objects are available to be selected by the operator. These controllable objects are five hyperdexterous surgical tools 300 including one camera 304. The camera 304 can be considered a hyperdexterous surgical tool 300.”) and in signal communication with said handheld surgical instrument by way of a  (see fig 34, where manual tool, 350 is associated/connected with control system, 400 and display, 702 by solid arrow. Surgical hub (display) is connecting handheld device (manual tool). In signal communication is interpreted as connecting manual tool with the display. See also [0122], where “The hyperdexterous surgical system 100 includes a control system and displays 600, 702 which provide the operator with visual cues that aid the surgeon in controlling the operation of the one or more hyperdexterous surgical tools 300 and the manual tools 350.”; see also [0131]. Kilroy teaches connecting/pairing/linking manual/handheld device with display. Display shows the images of manual tool.), and wherein said surgical hub is configured to detect an activated operating state of said handheld surgical instrument (see fig 36, where operator selects a controllable object icon which causes the device to be paired/connected with and control the selected controllable object. See also [0265], where “For example, one controller 514, labeled Wireless Controller 1, may control one controllable object, labeled Tool 3. One controller 514, labeled Wireless Controller 2, may control one controllable object, labeled Tool 4.”) and represent said active operating state on said display along with data from the robot control system (see [0131], where “The display 702 can display information about the one or more hyperdexterous surgical arms 200, the one or more hyperdexterous surgical tools 300, the patient, or any other information that may be relevant to the surgeon or surgical team. The display 702 can show images as seen by a camera 304 (shown schematically in FIG. 35) or other visualization devices, such as images of the hyperdexterous surgical tools 300 that are held by the hyperdexterous surgical arms 200, or images of a manual tool 350 held by the operator (e.g., surgeon).”).
Kilroy discloses a surgical system that comprises a display and configured to display surgical arms and manual tools by communicating/pairing with the surgical arms and the manual tools. Kilroy does not disclose different communication protocols to communicate with different tools/devices e.g. surgical arms and manual tools. 
Kilroy does not disclose the following limitations:
a handheld surgical instrument comprises a surgical instrument processor; and 
signal communication … by way of a first communication protocol and in signal communication … by way of a second communication protocol different than the first communication protocol.
However, Schultz further discloses a method of communications with different appliances via a device, wherein the device with display, 100 is communicating/controlling various appliances, 300s and the appliances are not connected with each other. And appliances are different e.g. car, washer etc. So, it is obvious that 100 is using one protocol to communicate with car and another protocol to communicate with washer (see fig 1, where 100 corresponds to hub and 300’s are various appliances. See also [0051], where “Fig. 1 discloses a remote-control system comprising one or more controllers 100 that communicate using a protocol means 2000, 2100, 2200, 2300, 2400, 2500 carried via wireless communications link 200, with one or more devices 300 which according to the teachings of the present invention are self-describing.”; see also [0110]).
Kilroy discloses a surgical system that include a control system for identifying via communication and displaying the status of the robotic tool and manual tool status (see citation above). Schultz discloses a system that communicates with various appliances product by various manufacturer (see citation above). So, it would be obvious to incorporate various communication protocols disclosed by Schultz into control system disclosed by Kilroy for communicating and controlling the surgical tools and the handheld surgical instrument separately.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy to incorporate the teachings of Schultz by including the above feature, different communication protocols to communicate with different tools/devices, for providing surgeons a wide variety of available instruments during surgical procedure and displaying the status of all kinds of surgical tools (e.g. manual, robotic) developed by different manufacturer.  
Kilroy in view of Schultz does not disclose the following limitation:
a handheld surgical instrument comprises a surgical instrument processor. 
However, Gaster further discloses a handheld surgical instrument comprises a surgical instrument processor (see fig 2, where wearable device includes a microcontroller. See also [0042], where “A processor in the wearable device (e.g., microcontroller 110) … may execute one or more algorithms integrated into software on the remote device and/or wearable electronic device.”; see also fig 1B, where 100 is interpreted as handheld device.). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Schultz to incorporate the teachings of Gaster by including the above feature, a handheld surgical instrument comprises a surgical instrument processor, for sending and receiving information directly from central controller. 
Regarding claim 11,  Kilroy further discloses a surgical system, wherein said surgical hub is configured to display an orientation of said handheld surgical instrument tool on said display (see [0105], where “The nature of the hyperdexterous surgical system is illustrated, among other ways, by providing the surgeon with a variety of information (e.g., via displays) that allow the surgeon to readily understand the positioning of the hyperdexterous surgical tools relative to the patient so as to naturally understand how the tools will move when actuated… all the while remaining aware of the position and orientation of the tools relative to the surgeon.”; see also [0122], where “The hyperdexterous surgical system 100 includes a control system and displays 600, 702 which provide the operator with visual cues that aid the surgeon in controlling the operation of the one or more hyperdexterous surgical tools 300 and the manual tools 350.”; see also [0262], where “The sensors 352 on the manual tool 350 may provide an input to the computer 402. The manual tool 350 can be tracked by the sensors 352, such as position sensors.”).
Regarding claim 12, Kilroy further discloses a surgical system, wherein said surgical hub is configured to display an operating status of said handheld surgical instrument on said display (see fig 45, where a display image showing the operating status of surgical procedure. That also include manual tools. See also [0115], where “The operator 1 may refer to a display 702 which provides images of the surgery.”; see also [122], where “The hyperdexterous surgical system 100 includes a control system and displays 600, 702 which provide the operator with visual cues that aid the surgeon in controlling the operation of the one or more hyperdexterous surgical tools 300 and the manual tools 350.”; see also fig 40, [0116] and [0321]). 
Regarding claim 14, Kilroy further discloses a surgical system (see fig 2, where 100 is a surgical system), comprising:
a robotic tool (see fig 2, where 300/200 are robotic tools or surgical arms; see also [0131]);
a robot control system (see fig 2, where 605 is control system for 300/200; see also [0128], where “With continued reference to FIG. 2, the hyperdexterous surgical system 100 can include a user interface subsystem 605. The user interface sub-system 605 can include an input device (e.g., controller 514).”), comprising: 
a control console (see fig 2, where 514 is controller for 300/200; controller corresponds to control console. see also [0123], [0128] and [0129]); and 
a control unit comprising a robot processor in signal communication with said control console and said robotic tool, wherein said robot processor is configured to receive input signals from said control console and transmit control signals to said robotic tool (see [0122], where “The hyperdexterous surgical system 100 includes a control system and displays 600, 702 which provide the operator with visual cues that aid the surgeon in controlling the operation of the one or more hyperdexterous surgical tools 300 and the manual tools 350.”; see also [0130], where “The display 600 allows the operator 1 to perform many functions including pairing a hyperdexterous surgical tool 300 with an input device 500 so that the operator 1 can operate the paired hyperdexterous surgical tool 300 with the input device 500.”; see also [0263], where “The display 600 may show the associations (e.g., pairings) between the input devices 500 and the controlled objects, such as the one or more hyperdexterous surgical arms 200 and/or the one or more hyperdexterous surgical tools 300.”; see also [0258], where “FIG. 35 shows an embodiment of the control system 400 with the computer 402. The control system 400 can be coupled with several controllable objects, such as one or more hyperdexterous surgical arms 200 and one or more hyperdexterous surgical tools 300.”; see also fig 37, where control console (514) is wirelessly connected with the surgical tools. See also fig 40, where manual tool and surgical tools are controlled by wireless controller.); 
a handheld surgical instrument comprising a sensor (see fig 2, where 350 are manual tools; see also [0255], where “The control system 400 can lock one or more hyperdexterous surgical tools 300 to a single tool (e.g., a hyperdexterous surgical tool 300 or a manual tool 350).”; see also [0262], where “The manual tool 350 (e.g., a sensor 352 affixed to a manual tool 350) can provide an input to the computer. As described earlier manual tools 350 can also be used with the hyperdexterous surgical system 100. The sensors 352 on the manual tool 350 may provide an input to the computer 402. The manual tool 350 can be tracked by the sensors 352, such as position sensors.”); and
a surgical hub (see fig 34, where control system of a surgical system is shown and 702 is a display; see also fig 36 and 40 where screenshot of displays is shown.), wherein said surgical hub is in signal communication with said robot control system by way of a (see fig 34, where robotic tool, 300 is associated/connected with control system, 400 and display, 702 by solid arrow. see also [0263], where “The display 600 may show the associations (e.g., pairings) between the input devices 500 and the controlled objects, such as the one or more hyperdexterous surgical arms 200 and/or the one or more hyperdexterous surgical tools 300.”; see also [0264], where “These input devices 500 are two wireless controllers 514, but other input devices 500 can be depicted on the display 600 (e.g., wired controllers). As shown in FIG. 36, five controllable objects are available to be selected by the operator. These controllable objects are five hyperdexterous surgical tools 300 including one camera 304. The camera 304 can be considered a hyperdexterous surgical tool 300.”) and in signal communication with said handheld surgical instrument by way of a  (see fig 34, where manual tool, 350 is associated/connected with control system, 400 and display, 702 by solid arrow. Surgical hub (display) is connecting handheld device (manual tool). In signal communication is interpreted as connecting manual tool with the display. See also [0122], where “The hyperdexterous surgical system 100 includes a control system and displays 600, 702 which provide the operator with visual cues that aid the surgeon in controlling the operation of the one or more hyperdexterous surgical tools 300 and the manual tools 350.”; see also [0131]. Kilroy teaches connecting/pairing/linking manual/handheld device with display. Display shows the images of manual tool.), and wherein said surgical hub is configured to detect said handheld surgical instrument (see fig 36, where operator selects a controllable object icon which causes the device to be paired/connected with and control the selected controllable object. See also [0265], where “For example, one controller 514, labeled Wireless Controller 1, may control one controllable object, labeled Tool 3. One controller 514, labeled Wireless Controller 2, may control one controllable object, labeled Tool 4.”); and
a display in signal communication with said surgical hub, wherein said surgical hub is configured to represent said handheld surgical instrument tool on said display (see [0131], where “The display 702 can display information about the one or more hyperdexterous surgical arms 200, the one or more hyperdexterous surgical tools 300, the patient, or any other information that may be relevant to the surgeon or surgical team. The display 702 can show images as seen by a camera 304 (shown schematically in FIG. 35) or other visualization devices, such as images of the hyperdexterous surgical tools 300 that are held by the hyperdexterous surgical arms 200, or images of a manual tool 350 held by the operator (e.g., surgeon).”).
Kilroy discloses a surgical system that comprises a display and configured to display surgical arms and manual tools by communicating/pairing with the surgical arms and the manual tools. Kilroy does not disclose different communication protocols to communicate with different tools/devices e.g. surgical arms and manual tools. 
Kilroy does not disclose the following limitations:
a handheld surgical instrument comprising a surgical instrument processor; and 
signal communication… by way of a first communication protocol and in signal communication… by way of a second communication protocol different than the first communication protocol.
However, Schultz discloses a method of communications with different appliances via a device, wherein the device with display, 100 is communicating/controlling various appliances, 300s and the appliances are not connected with each other. And appliances are different e.g. car, washer etc. So, it is obvious that 100 is using one protocol to communicate with car and another protocol to communicate with washer (see fig 1, where 100 corresponds to hub and 300’s are various appliances. See also [0051], where “Fig. 1 discloses a remote-control system comprising one or more controllers 100 that communicate using a protocol means 2000, 2100, 2200, 2300, 2400, 2500 carried via wireless communications link 200, with one or more devices 300 which according to the teachings of the present invention are self-describing.”; see also [0110]).
Kilroy discloses a surgical system that include a control system for identifying via communication and displaying the status of the robotic tool and manual tool status (see citation above). Schultz discloses a system that communicates with various appliances product by various manufacturer (see citation above). So, it would be obvious to incorporate various communication protocols disclosed by Schultz into control system disclosed by Kilroy for communicating and controlling the surgical tools and the handheld surgical instrument separately.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy to incorporate the teachings of Schultz by including the above feature, different communication protocols to communicate with different tools/devices, for providing surgeons a wide variety of available instruments during surgical procedure and displaying the status of all kinds of surgical tools (e.g. manual, robotic) developed by different manufacturer.  
Kilroy in view of Schultz does not disclose the following limitation:
a handheld surgical instrument comprising a processor. 
However, Gaster further discloses a handheld surgical instrument comprising a surgical instrument processor (see fig 2, where wearable device includes a microcontroller. See also [0042], where “A processor in the wearable device (e.g., microcontroller 110) … may execute one or more algorithms integrated into software on the remote device and/or wearable electronic device.”; see also fig 1B, where 100 is interpreted as handheld device.). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Schultz to incorporate the teachings of Gaster by including the above feature, a handheld surgical instrument comprising a processor, for sending and receiving information directly from central controller. 
Regarding claim 16, Kilroy further discloses a surgical system, wherein said handheld surgical instrument is configured to be controlled independent of said robot control system (see [0112], where “FIG. 1A shows the interaction continuum of the hyperdexterous surgical system. The right end of the continuum illustrates physical interactions between the body of the surgeon and the body of the patient. The far-right end of the continuum includes the surgeon moving tissue by hand. The use of a manual tool such as a scalpel is less physically interactive than moving tissue by hand.”; see also claim 5, where “the manual tool are operated independently of each other”; [0309]; manual tools of the surgical system is independent, do not need any additional control system and controlled independently by pressing with fingers (e.g. scalpel).).
Regarding claim 17, Kilroy further discloses a system, wherein said surgical hub is configured to display a location of said handheld surgical instrument relative to the robotic tool on said display (see [0321], where “the control system 400 and/or the visualization components perform real-time 3D reconstruction of the environment both internal and external to the patient 2.”; see also [0122], where “The hyperdexterous surgical system 100 includes a control system and displays 600, 702 which provide the operator with visual cues that aid the surgeon in controlling the operation of the one or more hyperdexterous surgical tools 300 and the manual tools 350.”; see [0135], where “FIGS. 2 and 4 show embodiments of the hyperdexterous surgical arm 200 mounted to a fixture. The various components allow the hyperdexterous surgical arm 200 to be positioned relative to the patient 2.”; see also [0335]; Kilroy discloses a system wherein the current context of surgical apparatus including robotic arms and manual tools are displayed and surgeon is performing the surgery by looking the display screen.).
Regarding claim 18, Kilroy further discloses a surgical system, wherein said surgical hub is configured to display an operating status of said handheld surgical instrument on said display (see fig 45, where a display image showing the operating status of surgical procedure. That also include manual tools. See also [0115], where “The operator 1 may refer to a display 702 which provides images of the surgery.”; see also [122], where “The hyperdexterous surgical system 100 includes a control system and displays 600, 702 which provide the operator with visual cues that aid the surgeon in controlling the operation of the one or more hyperdexterous surgical tools 300 and the manual tools 350.”; see also fig 40, [0116] and [0321]).
Regarding claim 24, Kilroy in view of Schultz does not disclose the following limitation:
 wherein said surgical hub is configured to send information to said handheld surgical instrument.  
However, Gaster further discloses a surgical system, wherein said surgical hub is configured to send information to said handheld surgical instrument (see [0036], where “the remote device may send a signal to the wearable device to display medical condition findings automatically or semi-automatically determined by the remote device.”; see also fig 1B, where 100 is interpreted as handheld device and 130 is interpreted as hub/remote device.).  
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Schultz to incorporate the teachings of Gaster by including the above feature, said surgical hub is configured to send information to said handheld surgical instrument, for sending and receiving information directly from central controller. 
Regarding claim 25, Kilroy in view of Schultz does not disclose the following limitation:
 wherein said surgical hub is configured to send information to said handheld surgical instrument.  
However, Gaster further discloses a surgical system, wherein said surgical hub is configured to send information to said handheld surgical instrument (see [0036], where “the remote device may send a signal to the wearable device to display medical condition findings automatically or semi-automatically determined by the remote device.”; see also fig 1B, where 100 is interpreted as handheld device and 130 is interpreted as hub/remote device.).  
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Schultz to incorporate the teachings of Gaster by including the above feature, said surgical hub is configured to send information to said handheld surgical instrument, for sending and receiving information directly from central controller. 
Regarding claim 26, Kilroy in view of Schultz does not disclose the following limitation:
 wherein said surgical hub is configured to send information to said handheld surgical instrument.  
However, Gaster further discloses a surgical system, wherein said surgical hub is configured to send information to said handheld surgical instrument (see [0036], where “the remote device may send a signal to the wearable device to display medical condition findings automatically or semi-automatically determined by the remote device.”; see also fig 1B, where 100 is interpreted as handheld device and 130 is interpreted as hub/remote device.).  
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Schultz to incorporate the teachings of Gaster by including the above feature, said surgical hub is configured to send information to said handheld surgical instrument, for sending and receiving information directly from central controller. 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0038981 (“Kilroy”), and in view of US 2012/0021684 (“Schultz”), and in view of US 2016/0157717 (“Gaster”), as applied to claim 1 above, and in view of US 9,561,982 (“Yen”), and further in view of US 9,937,014 (“Bowling”).
Regarding claim 2, Kilroy in view of Schultz and Gaster does not disclose the following limitation:
wherein said handheld surgical instrument comprises a motorized surgical instrument. 
However, Yen discloses a surgical system, wherein said handheld surgical instrument comprises a motorized surgical instrument (see fig 3, where an exploded view of the handheld robot is shown and 331 is motor. See also col 6, lines 19-35, where “Each of the actuation unit 33 includes: a motor 331, a coupling 332, a lead screw 333 and a slider 334. The motor 331 is disposed on the motor mounting plate 35. The coupling 332 is disposed between the motor 331 and the motor mounting plate 35. The lead screw 33 is connected to the motor 331 through the motor mounting plate 35 and the coupling 332. The slider 334 is engaged with the lead screw 333 via a sliding block 3341, wherein an end of the slider 334 is connected with the connecting rod 34 via a joint 36. Herein, the joint 36 has two degrees of freedom. The other end of the connecting rod 34 is connected with the mobile plate 32 through a joint 37, which has three degrees of freedom. When the motor 331 drives the lead screw 333 to rotate, the lead screw 333 also drives the slider 334 to slide in a linear direction through the sliding block 3341, and further actuates the connecting rod 34.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Schultz and Gaster to incorporate the teachings of Yen by including the above feature, handheld surgical instrument comprises a motorized surgical instrument, for minimizing manual adjustment by providing feedback wirelessly which will also prevent the tool from damaging the bold vessels or tissues of the patient. 
Kilroy in view of Schultz, Gaster and Yen does not disclose the following limitation:
wherein said handheld surgical instrument comprises an autonomous surgical instrument. 
However Bowling discloses a surgical system, wherein said handheld surgical instrument comprises an autonomous surgical instrument (see col 1, lines 64-65, where “The surgical tool autonomously moves along the path in the at least one acceptable orientation.”; see also col 8, lines 5-7, where “The surgical tool 16 is placed in the at least one acceptable orientation 65 when the surgical tool 16 autonomously moves along the path 60.”; Motor is inherently present for autonomous movement.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Schultz, Gaster and Yen to incorporate the teachings of Bowling by including the above feature, handheld surgical instrument comprises an autonomous surgical instrument, for preventing movement of the surgical tool into the altered orientation.

Claim(s) 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0038981 (“Kilroy”), and in view of US 2012/0021684 (“Schultz”), and in view of US 2016/0157717 (“Gaster”), as applied to claim 1 and 14 above, and further in view of US 2005/0277913 (“McCary”). 
Regarding claim 6, Kilroy in view of Schultz and Gaster does not disclose the following limitation:
wherein said display comprises a heads up display. 
However, McCary discloses a surgical system, wherein said display comprises a heads up display (see abstract, where “A heads-up display 12 is connected to each of the surgery-viewing device 10 and the surgical console 74 for displaying at least one of the surgical parameters to a user through the surgery-viewing device 10.”; see also [0012], where “A heads-up display 12 is connected to the surgery-viewing device 10 and to a surgical console (not shown) via line 14 for displaying at least one surgical parameter to a user through the surgical viewing device 10.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Schultz and Gaster to incorporate the teachings of McCary by including the above feature, display comprises a heads up display, for allowing the surgeon to be aware of critical surgical parameters while not diverting his gaze or attention away from the surgery site.
Regarding claim 19, Kilroy in view of Schultz and Gaster does not disclose the following limitation:
wherein said display comprises a heads up display. 
However, McCary further discloses a surgical system, wherein said display comprises a heads up display (see abstract, where “A heads-up display 12 is connected to each of the surgery-viewing device 10 and the surgical console 74 for displaying at least one of the surgical parameters to a user through the surgery-viewing device 10.”; see also [0012], where “A heads-up display 12 is connected to the surgery-viewing device 10 and to a surgical console (not shown) via line 14 for displaying at least one surgical parameter to a user through the surgical viewing device 10.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Schultz and Gaster to incorporate the teachings of McCary by including the above feature, display comprises a heads up display, for allowing the surgeon to be aware of critical surgical parameters while not diverting his gaze or attention away from the surgery site.

Claim(s) 7, 13, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0038981 (“Kilroy”), and in view of US 2012/0021684 (“Schultz”), and in view of US 2016/0157717 (“Gaster”), as applied to claim 1, 8 and 14 above, and further in view of US 9,129,054 (“Nawana”). 
Regarding claim 7, Kilroy in view of Schultz and Gaster does not disclose the following limitation:
wherein said surgical hub comprises a situational awareness module configured to recommend a surgical function based on the detection of said handheld surgical instrument relative to a position of said robotic tool. 
However, Nawana discloses a surgical planning method, wherein said surgical hub comprises a situational awareness module configured to recommend a surgical function based on the detection of said handheld surgical instrument relative to a position of said robotic tool (see abstract, where “The system can provide recommendations regarding diagnosis, non-surgical treatment, surgical treatment,”; see also col 9, lines 55-58, where “the operation module can identify an instrument to be used in the actual performance of the selected invasive procedure and provide an indication of a position of the instrument in an instrument tray”; see also col 44, lines 29-31, where “a display screen 66 located at a position easily seen from all or nearly all positions within the OR by a surgeon 68 and medical support personnel 70.”; see also col 46, lines 45-48, where “The data board 83 can include a flat surface that can be tracked for position by the camera 84, and can have selected images displayed on the surface thereof.”; see also col 54, lines 37-42, where “(e.g., the equipment tracking module 230, discussed further below) can be configured to determine an amount of time is takes to position each instrument, register ( e.g., identify and log) the instruments as being present, and/ or to track movement of the registered instruments. The instrument movement can be tracked”; see also col 59, lines 29-33, where “In this way, every instrument used in the procedure and/or present in the OR can be identified, which can facilitate tracking during the procedure and facilitate use analysis (including non-use) in post-op analysis of the procedure.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Schultz and Gaster to incorporate the teachings of Nawana by including the above feature, surgical hub comprises a situational awareness module configured to recommend a surgical function based on the detection of said handheld surgical instrument relative to a position of said robotic tool, for the accurate and effective surgical procedure.
Regarding claim 13, Kilroy in view of Schultz and Gaster does not disclose the following limitation:
a situational awareness module configured to recommend a surgical function based on the detection of said handheld surgical instrument relative to a position of said robotic tool. 
However Nawana further discloses a medical assessment method, comprising a situational awareness module configured to recommend a surgical function based on the detection of said handheld surgical instrument relative to a position of said robotic tool (see abstract, where “The system can provide recommendations regarding diagnosis, non-surgical treatment, surgical treatment,”; see also col 9, lines 55-58, where “the operation module can identify an instrument to be used in the actual performance of the selected invasive procedure and provide an indication of a position of the instrument in an instrument tray”; see also col 44, lines 29-31, where “a display screen 66 located at a position easily seen from all or nearly all positions within the OR by a surgeon 68 and medical support personnel 70.”; see also col 46, lines 45-48, where “The data board 83 can include a flat surface that can be tracked for position by the camera 84, and can have selected images displayed on the surface thereof.”; see also col 54, lines 37-42, where “(e.g., the equipment tracking module 230, discussed further below) can be configured to determine an amount of time is takes to position each instrument, register ( e.g., identify and log) the instruments as being present, and/ or to track movement of the registered instruments. The instrument movement can be tracked”; see also col 59, lines 29-33, where “In this way, every instrument used in the procedure and/or present in the OR can be identified, which can facilitate tracking during the procedure and facilitate use analysis (including non-use) in post-op analysis of the procedure.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Schultz and Gaster to incorporate the teachings of Nawana by including the above feature, a situational awareness module configured to recommend a surgical function based on the detection of said handheld surgical instrument relative to a position of said robotic tool, for automatically tracking the patient positioning, so that complexity of patient processing, reduce chances of surgical instruments being advanced into a patient at an unsafe and/or undesired trajectory can be prevented and the access to surgical site can be improved so that accuracy in diagnosis and effectiveness of treatment can be improved.
Regarding claim 20, Kilroy in view of Schultz and Gaster does not disclose the following limitation:
a situational awareness module configured to recommend a surgical function based on the detection of said handheld surgical instrument relative to a position of said robotic tool. 
However Nawana further discloses a medical assessment method, comprising a situational awareness module configured to recommend a surgical function based on the detection of said handheld surgical instrument relative to a position of said robotic tool (see abstract, where “The system can provide recommendations regarding diagnosis, non-surgical treatment, surgical treatment,”; see also col 9, lines 55-58, where “the operation module can identify an instrument to be used in the actual performance of the selected invasive procedure and provide an indication of a position of the instrument in an instrument tray”; see also col 44, lines 29-31, where “a display screen 66 located at a position easily seen from all or nearly all positions within the OR by a surgeon 68 and medical support personnel 70.”; see also col 46, lines 45-48, where “The data board 83 can include a flat surface that can be tracked for position by the camera 84, and can have selected images displayed on the surface thereof.”; see also col 54, lines 37-42, where “(e.g., the equipment tracking module 230, discussed further below) can be configured to determine an amount of time is takes to position each instrument, register ( e.g., identify and log) the instruments as being present, and/ or to track movement of the registered instruments. The instrument movement can be tracked”; see also col 59, lines 29-33, where “In this way, every instrument used in the procedure and/or present in the OR can be identified, which can facilitate tracking during the procedure and facilitate use analysis (including non-use) in post-op analysis of the procedure.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Schultz and Gaster to incorporate the teachings of Nawana by including the above feature, comprising a situational awareness module configured to recommend a surgical function based on the detection of said handheld surgical instrument relative to a position of said robotic tool, for automatically tracking the patient positioning, so that complexity of patient processing, reduce chances of surgical instruments being advanced into a patient at an unsafe and/or undesired trajectory can be prevented and the access to surgical site can be improved so that accuracy in diagnosis and effectiveness of treatment can be improved.
Regarding claim 21, Kilroy in view of Schultz and Gaster does not disclose the following limitation:
wherein said surgical hub is configured to detect an electro-magnetic field emitted by said handheld surgical instrument. 
However, Nawana further discloses a surgical system, wherein said surgical hub is configured to detect an electro-magnetic field emitted by said handheld surgical instrument (see col 61, lines 40-53, where “FIG. 24 illustrates an embodiment of an instrument tracking system including a magnetic based tracking system 100, such as Razer Hydra hardware available from Razer USA Ltd. of Carlsbad, Calif. The magnetic based tracking system 100 can be configured to communicate with a CPU 98 of the system 10, which can cause a data related to gathered tracking data to be displayed on a display 102, e.g., a list of all instruments currently in use. The magnetic based tracking system 100 can be coupled to at least one camera, e.g., a visual camera or an infrared camera, which can be configured to calibrate a location of the magnetic based tracking system 100 and use the electromagnetic tracking of the magnetic based tracking system 100 to navigate instrument(s) without requiring line of sight to the instrument from the camera(s).”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Schultz and Gaster to incorporate the teachings of Nawana by including the above feature, surgical hub is configured to detect an electro-magnetic field emitted by said handheld surgical instrument, for automatically tracking the patient positioning, so that complexity of patient processing, reduce chances of surgical instruments being advanced into a patient at an unsafe and/or undesired trajectory can be prevented and the access to surgical site can be improved so that accuracy in diagnosis and effectiveness of treatment can be improved.

Claim(s) 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0038981 (“Kilroy”), and in view of US 2012/0021684 (“Schultz”), and in view of US 2016/0157717 (“Gaster”), as applied to claim 8 and 14 above, and further in view of US 9,561,982 (“Yen”). 
Regarding claim 9, Kilroy in view of Schultz and Gaster does not disclose the following limitation:
wherein said handheld surgical instrument comprises a motorized surgical device. 
However, Yen further discloses a surgical system, wherein said handheld surgical instrument comprises a motorized surgical device (see fig 3, where an exploded view of the handheld robot is shown and 331 is motor. See also col 6, lines 19-35, where “Each of the actuation unit 33 includes: a motor 331, a coupling 332, a lead screw 333 and a slider 334. The motor 331 is disposed on the motor mounting plate 35. The coupling 332 is disposed between the motor 331 and the motor mounting plate 35. The lead screw 33 is connected to the motor 331 through the motor mounting plate 35 and the coupling 332. The slider 334 is engaged with the lead screw 333 via a sliding block 3341, wherein an end of the slider 334 is connected with the connecting rod 34 via a joint 36. Herein, the joint 36 has two degrees of freedom. The other end of the connecting rod 34 is connected with the mobile plate 32 through a joint 37, which has three degrees of freedom. When the motor 331 drives the lead screw 333 to rotate, the lead screw 333 also drives the slider 334 to slide in a linear direction through the sliding block 3341, and further actuates the connecting rod 34.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Schultz and Gaster to incorporate the teachings of Yen by including the above feature, handheld surgical instrument comprises a motorized surgical device, for minimizing manual adjustment by providing feedback wirelessly which will also prevent the tool from damaging the bold vessels or tissues of the patient. 
Regarding claim 15, Kilroy in view of Schultz and Gaster does not disclose the following limitation:
wherein said handheld surgical instrument comprises a motorized surgical instrument. 
However, Yen further discloses a surgical system, wherein said handheld surgical instrument comprises a motorized surgical instrument (see fig 3, where an exploded view of the handheld robot is shown and 331 is motor. See also col 6, lines 19-35, where “Each of the actuation unit 33 includes: a motor 331, a coupling 332, a lead screw 333 and a slider 334. The motor 331 is disposed on the motor mounting plate 35. The coupling 332 is disposed between the motor 331 and the motor mounting plate 35. The lead screw 33 is connected to the motor 331 through the motor mounting plate 35 and the coupling 332. The slider 334 is engaged with the lead screw 333 via a sliding block 3341, wherein an end of the slider 334 is connected with the connecting rod 34 via a joint 36. Herein, the joint 36 has two degrees of freedom. The other end of the connecting rod 34 is connected with the mobile plate 32 through a joint 37, which has three degrees of freedom. When the motor 331 drives the lead screw 333 to rotate, the lead screw 333 also drives the slider 334 to slide in a linear direction through the sliding block 3341, and further actuates the connecting rod 34.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Schultz and Gaster to incorporate the teachings of Yen by including the above feature, handheld surgical instrument comprises a motorized surgical instrument, for minimizing manual adjustment by providing feedback wirelessly which will also prevent the tool from damaging the bold vessels or tissues of the patient. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0038981 (“Kilroy”), and in view of US 2012/0021684 (“Schultz”), and in view of US 2016/0157717 (“Gaster”), as applied to claim 8 above, and further in view of US 9,937,014 (“Bowling”). 
Regarding claim 10, Kilroy in view of Schultz and Gaster does not disclose the following limitation:
wherein said handheld surgical instrument is an autonomous surgical instrument. 
However, Bowling further discloses a surgical system, wherein said handheld surgical instrument is an autonomous surgical instrument (see col 1, lines 64-65, where “The surgical tool autonomously moves along the path in the at least one acceptable orientation.”; see also col 8, lines 5-7, where “The surgical tool 16 is placed in the at least one acceptable orientation 65 when the surgical tool 16 autonomously moves along the path 60.”; Motor is inherently present for autonomous movement.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Schultz and Gaster to incorporate the teachings of Bowling by including the above feature, handheld surgical instrument is an autonomous surgical instrument, for preventing movement of the surgical tool into the altered orientation.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0038981 (“Kilroy”), and in view of US 2012/0021684 (“Schultz”), and further in view of US 2016/0157717 (“Gaster”), as applied to claim 1 above, and further in view of US 2008/0281301 (“DeBoer”). 
Regarding claim 22, Kilroy in view of Schultz and Gaster does not disclose the following limitation: 
wherein the handheld surgical instrument is not identifiable by said robot control system. 
However DeBoer discloses a surgical system, wherein the handheld surgical instrument is not identifiable by said robot control system (see [0019], where “the present invention is directed to a personal surgical center comprising a portable computer unit in wireless communication with at least one of a plurality of handheld instruments, …… : automatically identifying at least one of the plurality of handheld instruments; wirelessly receiving operation status of the identified handheld instruments; monitoring changes in the operation status of the identified handheld instruments; and displaying the operation status on a display.”; see also [0075], where “In step 1008, the software identifies the instrumentations (e.g. handheld instruments and independent surgical centers) that are active in the surgery room, and generates a list of such instrumentations for monitoring.”; Software that runs independently on a computer (not connected with the robotic tool) identify the handheld instrument. The robot control system is not identifying the handheld instrument.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Schultz and Gaster to incorporate the teachings of DeBoer by including the above feature, handheld surgical instrument is not identifiable by said robot control system, for avoiding any confusion during detection by detecting handheld instrument separately (independently) from robotic tool.  
Claim(s) 23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0038981 (“Kilroy”), and in view of US 2012/0021684 (“Schultz”), and in view of US 2016/0157717 (“Gaster”), and further in view of US 2018/0250825 (“Hashimoto”).
Regarding claim 23, Kilroy further discloses a surgical system (see fig 2, where 100 is a surgical system), comprising:
a surgical hub comprising a display (see fig 34, where control system of a surgical system is shown and 702 is a display; see also fig 36 and 40 where screenshots of displays are shown.); 
a robot comprising a robot control system is signal communication with said surgical hub by way of a (see fig 34, where robotic tool, 300 is associated/connected with control system, 400 and display, 702 by solid arrow. see also [0263], where “The display 600 may show the associations (e.g., pairings) between the input devices 500 and the controlled objects, such as the one or more hyperdexterous surgical arms 200 and/or the one or more hyperdexterous surgical tools 300.”; see also [0264], where “These input devices 500 are two wireless controllers 514, but other input devices 500 can be depicted on the display 600 (e.g., wired controllers). As shown in FIG. 36, five controllable objects are available to be selected by the operator. These controllable objects are five hyperdexterous surgical tools 300 including one camera 304. The camera 304 can be considered a hyperdexterous surgical tool 300.”), 
a handheld surgical instrument separate and independent of said robot control system (see fig 2, where 350 are manual tools; see also [0255], where “The control system 400 can lock one or more hyperdexterous surgical tools 300 to a single tool (e.g., a hyperdexterous surgical tool 300 or a manual tool 350).”; see also [0262], where “The manual tool 350 (e.g., a sensor 352 affixed to a manual tool 350) can provide an input to the computer. As described earlier manual tools 350 can also be used with the hyperdexterous surgical system 100. The sensors 352 on the manual tool 350 may provide an input to the computer 402. The manual tool 350 can be tracked by the sensors 352, such as position sensors.”) and in signal communication with said surgical hub by way of a (see fig 34, where manual tool, 350 is associated/connected with control system, 400 and display, 702 by solid arrow. Surgical hub (display) is connecting handheld device (manual tool). In signal communication is interpreted as connecting manual tool with the display. See also [0122], where “The hyperdexterous surgical system 100 includes a control system and displays 600, 702 which provide the operator with visual cues that aid the surgeon in controlling the operation of the one or more hyperdexterous surgical tools 300 and the manual tools 350.”; see also [0131]. Kilroy teaches connecting/pairing/linking manual/handheld device with display. Display shows the images of manual tool.), (see fig 2, where 350 are manual tools; see also [0255], where “The control system 400 can lock one or more hyperdexterous surgical tools 300 to a single tool (e.g., a hyperdexterous surgical tool 300 or a manual tool 350).”; see also [0262], where “The manual tool 350 (e.g., a sensor 352 affixed to a manual tool 350) can provide an input to the computer. As described earlier manual tools 350 can also be used with the hyperdexterous surgical system 100. The sensors 352 on the manual tool 350 may provide an input to the computer 402. The manual tool 350 can be tracked by the sensors 352, such as position sensors.”); and 
wherein said surgical hub is configured to depict data from said robot control system and said handheld surgical instrument on said display (see fig 36, where operator selects a controllable object icon which causes the device to be paired/connected with and control the selected controllable object. See also [0265], where “For example, one controller 514, labeled Wireless Controller 1, may control one controllable object, labeled Tool 3. One controller 514, labeled Wireless Controller 2, may control one controllable object, labeled Tool 4.”; see also [0131], where “The display 702 can display information about the one or more hyperdexterous surgical arms 200, the one or more hyperdexterous surgical tools 300, the patient, or any other information that may be relevant to the surgeon or surgical team. The display 702 can show images as seen by a camera 304 (shown schematically in FIG. 35) or other visualization devices, such as images of the hyperdexterous surgical tools 300 that are held by the hyperdexterous surgical arms 200, or images of a manual tool 350 held by the operator (e.g., surgeon).”; see also [0122], where “The hyperdexterous surgical system 100 includes a control system and displays 600, 702 which provide the operator with visual cues that aid the surgeon in controlling the operation of the one or more hyperdexterous surgical tools 300 and the manual tools 350.”; see also [0130], where “The display 600 allows the operator 1 to perform many functions including pairing a hyperdexterous surgical tool 300 with an input device 500 so that the operator 1 can operate the paired hyperdexterous surgical tool 300 with the input device 500.”; see also [0263], where “The display 600 may show the associations (e.g., pairings) between the input devices 500 and the controlled objects, such as the one or more hyperdexterous surgical arms 200 and/or the one or more hyperdexterous surgical tools 300.”; see also [0258], where “FIG. 35 shows an embodiment of the control system 400 with the computer 402. The control system 400 can be coupled with several controllable objects, such as one or more hyperdexterous surgical arms 200 and one or more hyperdexterous surgical tools 300.”; see also fig 35); see also [0264], where “These input devices 500 are two wireless controllers 514, but other input devices 500 can be depicted on the display 600 (e.g., wired controllers). As shown in FIG. 36, five controllable objects are available to be selected by the operator. These controllable objects are five hyperdexterous surgical tools 300 including one camera 304. The camera 304 can be considered a hyperdexterous surgical tool 300.”).
Kilroy discloses a surgical system that comprises a display and configured to display surgical arms and manual tools by communicating/pairing with the surgical arms and the manual tools. Kilroy does not disclose different communication protocols to communicate with different tools/devices e.g. surgical arms and manual tools. 
Kilroy does not disclose the following limitations:
said robot control system is configured to control said robot independent of said surgical hub;  
a handheld surgical instrument comprises a processor; and
the second communication protocol is different than the first communication protocol such that said robot control system and said handheld surgical instrument cannot communicate directly.
However, Schultz further discloses a method of communications with different appliances via a device, wherein the device with display, 100 is communicating/controlling various appliances, 300s and the appliances are not connected with each other. And appliances are different e.g. car, washer etc. So, it is obvious that 100 is using one protocol to communicate with car and another protocol to communicate with washer (see fig 1, where 100 corresponds to hub and 300’s are various appliances. See also [0051], where “Fig. 1 discloses a remote-control system comprising one or more controllers 100 that communicate using a protocol means 2000, 2100, 2200, 2300, 2400, 2500 carried via wireless communications link 200, with one or more devices 300 which according to the teachings of the present invention are self-describing.”; see also [0110]).
Kilroy discloses a surgical system that include a control system for identifying via communication and displaying the status of the robotic tool and manual tool status (see citation above). Schultz discloses a system that communicates with various appliances product by various manufacturer (see citation above). So, it would be obvious to incorporate various communication protocols disclosed by Schultz into control system disclosed by Kilroy for communicating and controlling the surgical tools and the handheld surgical instrument separately.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy to incorporate the teachings of Schultz by including the above feature, different communication protocols to communicate with different tools/devices, for providing surgeons a wide variety of available instruments during surgical procedure and displaying the status of all kinds of surgical tools (e.g. manual, robotic) developed by different manufacturer.
Kilroy in view of Schultz does not disclose the following limitation:
 said robot control system is configured to control said robot independent of said surgical hub;  and
a handheld surgical instrument comprises a processor.
However, Gaster further discloses a handheld surgical instrument comprises a processor (see fig 2, where wearable device includes a microcontroller. See also [0042], where “A processor in the wearable device (e.g., microcontroller 110) … may execute one or more algorithms integrated into software on the remote device and/or wearable electronic device.”; see also fig 1B, where 100 is interpreted as handheld device.). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Schultz to incorporate the teachings of Gaster by including the above feature, a handheld surgical instrument comprises a processor, for sending and receiving information directly from central controller. 
Kilroy in view of Schultz and Gaster does not disclose the following limitation:
 said robot control system is configured to control said robot independent of said surgical hub. 
However, Hashimoto discloses a system wherein said robot control system is configured to control said robot independent of said surgical hub (see [0039], where “The slave robot 10 includes the slave arm 1, an end effector (not illustrated) attached to a tip end of the slave arm 1, and a control device 3 which governs the operations of the slave arm 1 and the end effector.”; see also [0007], where “a management control device configured to manage operations of the plurality of slave robots”; see also [0110], where “The management control device 20 manages the operations of the first to third slave robots 10a-10c. For example, when the situation information acquired by the situation information acquisition part 5 is information indicative of lapsed times of works which are carried out by the first to third slave robots 10a-10c, the management control device 20 is capable of managing progress situations of the works performed by the first to third slave robots 10a-10c based on the situation information, respectively.”; control device 3 is interpreted as robot control system. management control device 20 is interpreted as surgical hub. see also fig 8, where multiple slave robots (each slave robot has separate control device, 3) are in communication with a management control device). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Schultz and Gaster to incorporate the teachings of Hashimoto by including the above feature, said robot control system is configured to control said robot independent of said surgical hub, for controlling the robot locally based on real-time situation. 
Regarding claim 27, Kilroy in view of Schultz does not disclose the following limitation:
 wherein said surgical hub is configured to send information to said handheld surgical instrument.  
However, Gaster further discloses a surgical system, wherein said surgical hub is configured to send information to said handheld surgical instrument (see [0036], where “the remote device may send a signal to the wearable device to display medical condition findings automatically or semi-automatically determined by the remote device.”; see also fig 1B, where 100 is interpreted as handheld device and 130 is interpreted as hub/remote device.).  
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Schultz to incorporate the teachings of Gaster by including the above feature, said surgical hub is configured to send information to said handheld surgical instrument, for sending and receiving information directly from central controller. 
Response to Arguments
Applicant’s arguments filled on 06/23/2022, with respect to claims 23 and 27 have been considered but are moot because the arguments do not apply to the new combination used in the current rejection that is due to the newly added claim amendments.
Applicant’s arguments filled on 06/23/2022, with respect to claim 1-22 and 24-26, have been considered but they are not persuasive. 
The Applicant contends that: 
“Kilroy ‘981 does not disclose a separate surgical hub, as recited in Claim 1. In the Office Action, the control system 400 and display 702 are likened to the surgical hub and display thereof, respectively. However, the control system 400 and computer 402 are part of Kilroy ‘981’s robotic system, not a separate surgical hub. It is illogical to liken the control system/computer 402 in Kilroy ‘981 to both the robot processor and the surgical hub recited in amended Claim 1, wherein the surgical hub is in signal communication with the robot control system and is confiqured to represent data from the robot control system on the display thereof.”
The Examiner disagrees:
The recited claim language of claim 1 mention a robot control unit that is receiving input signals from a control console; a surgical hub with a display and the surgical hub is in signal communication with the robot and the handheld surgical instrument. Based on the recited claim language a prior art/reference that discloses a system with  a control unit for wirelessly controlling the robotic tool and a display that is in signal communication with the robotic tool will satisfy the rejection of the claim. 
Kilroy discloses a system that wirelessly controlling the robotic tool and also discloses a display that is in signal communication with multiple robotic tools (see citation above). 
The recited claim language does not mention that the robot control unit/system and display of surgical hub is controlling or communicating with the robotic tool independently/separately.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.T.K. /Examiner, Art Unit 3664
/HARRY Y OH/Primary Examiner, Art Unit 3664